DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-15 drawn to methods comprising detecting gene expression), and the particular combination of genes that is SEPT4, BLK, GAS6 and CD1C, in the reply filed on 04/04/2020 is acknowledged.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2020.

Information Disclosure Statement
The listing of references in the specification (see for example page 38) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 13 is objected to because of the following informalities:
The claims recites the phrase “identifying the likelihood of the subject having a latent TB infection that will transition into active TB disease or that won't transition into active TB disease based on the ratio(s) of expression”, where the phrase “identifying the likelihood [[of]] that the subject having a latent TB infection [[that]] will transition into active TB disease or [[that]] won't transition into active TB disease based on the ratio(s) of expression” is likely intended.
Appropriate correction is required.

Claim Rejection - Improper Markush Grouping
Claims 1-4 and 6-15 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring detection and analysis of expression of different genes from distinct genomic loci or combinations thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different expressed polynucleotide sequence (i.e.:  nucleotide content originating from a different genomic locus related to the expression/function of a distinct gene).  Each genetic locus having any different polynucleotide content has a different chemical structure in that it consists of a different nucleotide sequence.  And each expressed gene has a different biological activity in that it has a different specificity of hybridization required for identification/detection, and is related to the expression/function of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that genetic elements are present in nucleic acids.  The fact that the variants comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of “comprising a nucleic acid” alone is not essential to the common activity of being correlated with active tuberculosis infection, as asserted by the specification.  Accordingly, while the different genes are asserted to have the property of expression ratios related to active tuberculosis infection, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to active tuberculosis infection is particular to each different gene (i.e.:  the particular nucleotide sequences) and the ratios among them because of a role in expression/function of some particular gene, not based on some particular common structural feature shared among the different variant loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds (such as nucleic acid sequences), the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that expression ratios of the different polymorphic positions are associate with tuberculosis.  Nor is there an expectation that the measurements of the different gene expression will behave the same way, where the specification teaches that in fact different transcript pairs provide different measures of likelihood of active tuberculosis  (e.g.:  Table 8 on page 30).
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear over recitation of the phrase “the score or the average of the scores is above a reference threshold value” because there is no antecedent basis for any “score” in either claim 9, or claims 1 or 6, from which claim 9 depends.  Thus it is unclear what “score” is intended to be required by or included in the claimed method.
Claim 10 is unclear over recitation of the phrase “the score is an indication” because there is no antecedent basis for any “score” in either claim 10, or claim 1 from which claim 10 depends.  Thus it is unclear what “score” is intended to be required by or included in the claimed method.
Claim 11 is unclear over recitation of the phrase “wherein the gene transcript levels are detected by qRT-PCR” because there is no antecedent basis for any “gene transcript levels”.  The phrase may be more clear in this regard if claim 11 is amended to recite “wherein gene transcript levels of the genes are detected by qRT-PCR”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “identifying the subject as having a latent TB infection that is likely to transition into active TB disease or that is not likely to transition into active TB disease based on the ratio(s) of expression” (claim 1) and “identifying the likelihood of the subject having a latent TB infection that will transition into active TB disease or that won't transition into active TB disease based on the ratio(s) of expression” (claim 13) the claims in light of the specification are broadly directed to an evaluation that is based on data analysis, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  The method of claim 1 ends with an “identifying”, which is itself a judicial exception.  With regard to claim 13, as noted earlier in this action, “administering a treatment” step of the claim is performed “if” the subject is identified as being likely to develop active tuberculosis, but there is no step that requires that such an identification is in fact made.  Thus where any administering of a treatment is predicated on a particular identification, but the identification is based on the presence of gene expression ratio is not required to be present and detected, the claims encompass methods where no administration is provided.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at pages 9-10 and 12 teaches that applicable data gathering methods such as qRT-PCR are known in the art.  And Sweeney et al (2016) teaches that whole genome expression analysis in context of classification of tuberculosis diagnosis was known in the prior art.  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for a human subject as likely to develop active tuberculosis (TB) disease and treating the subject, the method comprising:
	detecting mRNA expression levels of SEPT4, BLK, GAS6 and CD1C in a blood sample from the human subject;
	calculating the ratio of the expression levels for SEPT4:BLK, SEPT4:CD1C, GAS6:BLK, and GAS6:CD1C, assigning a score to each expression ratio, and calculating the average of the assigned scores;
	comparing the average of the assigned scores to a threshold value, wherein the average of the assigned scores is above the threshold value and the subject is identified as being likely to develop active TB; and
	administering treatment for tuberculosis infection to the subject.

does not reasonably provide enablement for the methods as claimed which broadly encompass the analysis of any subject organism, the analysis of any expression related analyte in any sample type, and detection of any gene expression levels directly used for diagnosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
The claims are drawn to a method comprising the identification of a subject as likely to develop TB based on an analysis of gene expression in a biological sample form the subject.   The claims encompass measuring any analyte (e.g.:  mRNA; protein) to determine any expression level of the recited genes in any type of sample from the subject (e.g.: blood, skin, any organ or tissue). The claims encompass detecting any level of expression and using the expression ratios (as recited in the claims) to determine a likelihood of developing active TB infection.
Direction provided by the specification and working example
The instant specification provides an example (page 23) of the analysis of mRNA expression levels in blood samples of human subjects to determine ratios of the particular transcripts that are predictive of advancement to active TB infection.  The specification does not provide any teaching of subjects other than humans, and does not teach any biological samples other than blood samples.  The specification exemplifies the reliability in identification with the “RISK4” classification, which take the average of scores obtained from each of four ratios (i.e.:  SEPT4:BLK, SEPT4:CD1C, GAS6:BLK and GAS6:CD1C) where the scores are specifically identified in the specification (Tables 2-5).  The specification does not provide for any direct analysis of expression ratios, but only the use of scores derived from the ratios as expemplifed by the specification.  For example as set forth in Table 2 (related to the GAS6:CD1C ratio), if the ratio increases from 0.503116 to 1.053355 (an approximately 2.1 fold increase), the relevant score used in risk assessment does not increase by the same fold, but only changes from a score of 0.95614 to 0.982456 (an approximately 1.3 fold increase).
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the analysis of mRNA expressed in any sample is high, the unpredictability in associating any gene expression level, or comparison thereof, with the presence of or risk of any particular phenotype, such as active TB infection, is higher. Such unpredictability is demonstrated by the related art. 
Because the claims encompass the analysis of gene expression in any organism, whereas the specification teaches only the analysis of human samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of an allele with a phenotype in humans to any other organism. Hoshikawa et al (2003) (cited on the IDS of 02/27/2020) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 -Abstract). Thus it is
unpredictable as to whether or any genes that are TB-related in humans are in fact applicable to diagnosing TB in any other non-human organism.
Because claims generically encompass analyses of any gene expression in any sample type, and comparison standards from any sample tissue type, whereas the specification provides only expression in serum samples, it is relevant to point out the unpredictability in comparing gene expression among different tissues or sample types. Cobb et al (2002) (cited on the IDS of 02/27/2020) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver are different.
Furthermore, where the claims encompass the detection of any levels of gene expression whereas the specification teaches only specific scores associated with particular ratios, it is important to recognize the variability of individual gene expression.  For example Cheung et al (2003) (cited on the IDS of 02/27/2020) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Because the claims encompass the analysis of any gene expression biomarker analytes (e.g.: protein or mRNA), whereas the specification provides only the example of mRNA analysis, it is relevant to point out that Chen (2002) teaches that it is common for protein expression to be discordant with mRNA expression levels even in matched samples (e.g.: Figure 3). Thus it is unpredictable as to how to extrapolate the mRNA-based teachings of the instant specification to the analysis of any other different analyte.
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest. Because the claims does not require any particular gene expression values for accurate detection, the experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion        Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634